IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38435

GREGORY LAMONTE HANSEN,                          )     2012 Unpublished Opinion No. 425
                                                 )
       Petitioner-Appellant,                     )     Filed: March 30, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
STATE OF IDAHO, DEPARTMENT OF                    )     THIS IS AN UNPUBLISHED
TRANSPORTATION,                                  )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Respondent.                               )


       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       District court decision affirming administrative suspension of driver’s
       license, affirmed.

       Swafford Law, P.C., Idaho Falls, for appellant. Larren K. Covert argued.

       Alan R. Harrison Law, PLLC, Idaho Falls, for respondent. Alan R. Harrison
       argued.
                ________________________________________________
WALTERS, Judge Pro Tem
       Gregory Lamonte Hansen appeals from the district court’s order upholding the hearing
officer’s decision to affirm Hansen’s license suspension. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       While on duty November 21, 2009, Officer Smith of the Idaho Falls Police Department
noticed a vehicle in front of him speeding and almost driving into a ditch twice. Officer Smith
initiated a stop of Hansen’s vehicle and approximately five hundred yards later the vehicle
stopped in a driveway. Officer Smith then called for a Bonneville County unit to assist with the
stop because, according to the officer, he “was now in the County.” Although a Bonneville
County Sheriff’s Deputy arrived to assist with the stop, Officer Smith continued his investigation
and eventually had Hansen exit his vehicle and perform two field sobriety tests. After Hansen
failed the field sobriety tests, he was transported to the county jail where he submitted to a

                                                1
breathalyzer test. Because the samples of the test showed a result of .164/.164, the Idaho
Transportation Department (ITD) served Hansen a notice of license suspension pursuant to Idaho
Code § 18-8002A.
        Hansen requested an administrative hearing, which was held on January 14, 2010.
Hansen argued at the hearing that Officer Smith initiated the stop 2.3 miles outside the
jurisdictional limits of the city. To support that argument, maps illustrating the city limits were
introduced into evidence, Idaho Code sections on the extraterritorial authority of peace officers
were given to the hearing officer, and an expert witness testified about the jurisdictional limits of
Idaho Falls. The hearing officer found “probable cause for the stop began before [Officer Smith]
enter[ed] the county” and that Hansen failed to show that the officer acted outside of his
jurisdiction. The hearing officer upheld the license suspension and Hansen timely appealed to
the district court.
        Initially, the district court sought to remand the issue back to the hearing officer to verify
whether there was a jurisdictional agreement between the Bonneville County Sheriff’s
Department and the Idaho Falls Police Department. Upon learning that no agreement existed
between the two entities, the district court proceeded to hear the arguments. The district court
upheld the hearing officer’s decision, finding that “Officer Smith’s stop and subsequent arrest
were appropriate exercises of extraterritorial authority.” Hansen timely appealed that decision.
                                                 II.
                                           DISCUSSION
        The Idaho Administrative Procedures Act (IDAPA) governs the review of Department
decisions to deny, cancel, suspend, disqualify, revoke, or restrict a person’s driver’s license. See
I.C. §§ 49-201, 49-330, 67-5201(2), 67-5270. In an appeal from the decision of the district court
acting in its appellate capacity under IDAPA, this Court reviews the agency record
independently of the district court’s decision. Marshall v. Dep’t of Transp., 137 Idaho 337, 340,
48 P.3d 666, 669 (Ct. App. 2002). This Court does not substitute its judgment for that of the
agency as to the weight of the evidence presented. I.C. § 67-5279(1); Marshall, 137 Idaho at
340, 48 P.3d at 669. This Court instead defers to the agency’s findings of fact unless they are
clearly erroneous. Castaneda v. Brighton Corp., 130 Idaho 923, 926, 950 P.2d 1262, 1265
(1998); Marshall, 137 Idaho at 340, 48 P.3d at 669. In other words, the agency’s factual
determinations are binding on the reviewing court, even where there is conflicting evidence


                                                  2
before the agency, so long as the determinations are supported by substantial, competent
evidence in the record. Urrutia v. Blaine County, ex rel. Bd. of Comm’rs, 134 Idaho 353, 357, 2
P.3d 738, 742 (2000); Marshall, 137 Idaho at 340, 48 P.3d at 669.
       The administrative license suspension (ALS) statute, I.C. § 18-8002A, requires the ITD
to suspend the license of a driver who has failed an evidentiary test administered by a law
enforcement officer. A person who has been notified of an ALS may request a hearing to contest
the suspension before a hearing officer designated by the ITD. I.C. § 18-8002A(7). At the
administrative hearing, the burden of proof rests upon the driver to prove any of the grounds to
vacate the suspension. I.C. § 18-8002A(7); Kane v. State, Dep’t of Transp., 139 Idaho 586, 590,
83 P.3d 130, 134 (Ct. App. 2003). The hearing officer must uphold the suspension unless he or
she finds, by a preponderance of the evidence, that the driver has shown one of several grounds
enumerated in I.C. § 18-8002A(7) for vacating the suspension. Those grounds include:
               (a) The peace officer did not have legal cause to stop the person; or
               (b) The officer did not have legal cause to believe the person had been
       driving or was in actual physical control of a vehicle while under the influence of
       alcohol, drugs or other intoxicating substances in violation of the provisions of
       section 18-8004, 18-8004C or 18-8006, Idaho Code; or
               (c) The test results did not show an alcohol concentration or the
       presence of drugs or other intoxicating substances in violation of section 18-8004,
       18-8004C or 18-8006, Idaho Code; or
               (d) The tests for alcohol concentration, drugs or other intoxicating
       substances administered at the direction of the peace officer were not conducted
       in accordance with the requirements of section 18-8004(4), Idaho Code, or the
       testing equipment was not functioning properly when the test was administered;
       or
               (e) The person was not informed of the consequences of submitting to
       evidentiary testing as required in subsection (2) of this section.

I.C. § 18-8002A(7).

       The hearing officer’s decision is subject to challenge through a petition for judicial
review. I.C. § 18-8002A(8); Kane, 139 Idaho at 589, 83 P.3d at 133. A court may overturn an
agency’s decision where its findings, inferences, conclusions, or decisions: (a) violate statutory
or constitutional provisions; (b) exceed the agency’s statutory authority; (c) are made upon
unlawful procedure; (d) are not supported by substantial evidence in the record; or (e) are
arbitrary, capricious, or an abuse of discretion. I.C. § 67-5279(3). The party challenging the
agency decision must demonstrate that the agency erred in a manner specified in I.C. § 67-


                                                3
5279(3) and that a substantial right of that party has been prejudiced. Price v. Payette County
Bd. of County Comm’rs, 131 Idaho 426, 429, 958 P.2d 583, 586 (1998); Marshall, 137 Idaho at
340, 48 P.3d at 669.
        Hansen claims that Officer Smith initiated the stop outside of the city limits and therefore
did not have jurisdiction to stop the vehicle. Hansen argues that because Officer Smith was
acting extraterritorially and without authority, his driver’s license should not be suspended under
I.C. § 18-8002. Idaho Code § 18-8002A(7) does not list an officer acting extraterritorially or
lacking jurisdiction as one of the grounds for license suspension. Hansen’s argument assumes
that an officer lacking jurisdiction is akin to an officer not having legal cause under I.C. § 18-
8007A(7)(a). While we will proceed under this assumption--the State did not raise whether this
is a proper means to challenge a license suspension--we reserve the right to make that
determination on a later date.
        In upholding the license suspension, the hearing officer considered the ITD
documentation including the arresting officer’s probable cause affidavit, where Officer Smith
stated that at the point where Hansen stopped, Officer Smith “was now in the County.” The
hearing officer inferred that the statement “now in the County,” meant that the “probable cause
for the stop began before entering the county.” The probable cause affidavit does not mention
whether Officer Smith was within the city limits when he first observed Hansen’s driving
irregularities, nor does it give any indication as to where the officer began to follow Hansen. At
the hearing, Hansen put on evidence that the stop occurred 2.4 miles outside the city limits and
the officer turned his lights on to initiate the stop just north of Tower Road, 2.3 miles outside the
city limits.
        Hansen is correct in his contention that the hearing officer inferred from Officer Smith’s
notation that “now in the County” meant the officer was at one time within the city limits.
However, just because the hearing officer made an inference does not mean that Hansen is
entitled to relief. A hearing officer is free to draw inferences as long as the inferences are
supported by the record. The inference drawn by the hearing officer in this case is reasonable,
especially in light of the fact that Hansen never offered any evidence as to where the traffic
infractions occurred.
        Moreover, it was not the ITD’s burden at the administrative hearing to prove that Officer
Smith was within the officer’s jurisdiction when he stopped Hansen or to disprove any of the


                                                 4
possible grounds for challenging a suspension under I.C. § 18-8002A(7). To the contrary, the
statute directs that “the burden of proof shall be on the person requesting the hearing.” I.C. § 18-
8002A(7). Thus, it was Hansen’s burden to prove, by a preponderance of the evidence, not only
that the police officer in this case stopped Hansen outside of his geographical jurisdiction, but
also that he did so improperly.       Peace officers have the same authority outside of their
jurisdiction as they do inside of their jurisdiction if one of three conditions exists. I.C. § 67-
2337(2). One of these conditions is when an officer is in fresh pursuit. I.C. § 67-2337(2)(c).
Hansen did not show where the officer’s pursuit of him began. Hansen instead relies entirely on
evidence that only establishes the location of the stop.
       The hearing officer held that Hansen did not meet his burden of proving that the officer
“was not authorized to make the stop outside of the city limits.” This Court also holds that
Hansen has failed to meet his burden of proof. Hansen went to great lengths to prove the
location of the stop of his vehicle; however, that location gives little to no indication as to where
Officer Smith first observed Hansen speeding and almost driving into a ditch twice. Those
elements are crucial in disproving the ability of an officer to initiate a stop outside of his
jurisdiction. Hansen did not present any evidence as to the location of the observed infractions,
leaving the probable cause affidavit uncontroverted in this regard. Hansen has thus not met his
burden of proving his allegation that the police officer first witnessed Hansen commit the
infractions outside of the city limits and that the stop was not the proper use of extraterritorial
authority under I.C. § 67-2337(2).
                                                III.
                                         CONCLUSION
       The district court’s decision affirming the hearing officer’s order upholding the
administrative suspension of Hansen’s driver’s license is affirmed. Costs on appeal awarded to
respondent.
       Judge LANSING and Judge GUTIERREZ CONCUR.




                                                 5